               Case 2:19-cr-00242-RSL Document 33 Filed 08/07/20 Page 1 of 2




 1                                                    THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        )   No. CR19-242-RSL
 8                                                    )
                      Plaintiff,                      )
 9                                                    )   ORDER GRANTING UNOPPOSED
                 v.                                   )   MOTION TO CONTINUE TRIAL AND
10                                                    )   PRETRIAL MOTIONS DATES
     CONNIE L. BIGELOW,                               )
11                                                    )
                      Defendant.                      )
12                                                    )
13
14          THE COURT has considered the unopposed motion to continue the trial date

15   and pretrial motions deadline and finds that:

16          (a) taking into account the exercise of due diligence, a failure to grant a

17   continuance in this case would deny counsel for the defendant the reasonable time

18   necessary for effective preparation due to counsel’s need for more time to review the

19   evidence, consider possible defenses, and gather evidence material to the defense, as set

20   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the defendant

24   has requested more time to prepare for trial, to investigate the matter, to gather evidence

25   material to the defense, and to consider possible defenses; and

26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                           Seattle, Washington 98101
       (United States v. Bigelow, CR19-242-RSL) - 1                                (206) 553-1100
               Case 2:19-cr-00242-RSL Document 33 Filed 08/07/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of September 14,
 5   2020, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to January 19, 2021, and that pretrial motions shall be filed no later than
12   November 19, 2020.
13          DONE this 7th day of August, 2020.
14
15
16
                                                        A
                                                        Robert S. Lasnik
                                                        United States District Judge
17
18
19
     Presented by:
20
     s/ Michael Filipovic
21
     Federal Public Defender
22   Attorney for Connie Bigelow

23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                          Seattle, Washington 98101
       (United States v. Bigelow, CR19-242-RSL) - 2                               (206) 553-1100
